DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/27/2021 has been entered.
Response to Amendment
Applicant originally submitted claims 1-20 in the application. In the previous responses, the applicant amended claims 1, 3, 6-8, 15 and 19, 21-22 cancelled claims 2, 9, 13-14, 16, 18 and 20 and added new claims 21-23. In the present response, the applicant amended claim 1, 6-8, 15, 17, 19 and 21-22 and added a new claim 24.  
Accordingly, claims 1, 3-8, 10-12, 15, 17, 19 and 21-24 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/27/2021, with respect to rejection of claims 1, 8 and 15 under 35 U.S.C. § 103 have been fully considered.
Response to Arguments
Applicant’s arguments filled 12/28/202, with respect to rejection of claims 1, 8 and 15 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered. 
With respect to applicant’s amendment of independent claims 1, 8 and 15 with limitation drawn to “physically separate loading arms”, the Examiner notes that; one of ordinary skilled in the art may interpret the limitation in many different ways,  for example; 
Fig 4 of Keisuke clearly illustrate physically separate leg parts 123 that are not in direct contact with each other,
Also the entire pressing members 108 and 109 could be cited as physically separate loading arms.
According, claims as amended cannot overcome Keisuke teachings and further specific amendment is required to distinguish the claimed invention over prior art to Keisuke.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (bold for emphasis):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations “securing means”, in claims 1, 6-8, 15  and 19 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language “securing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a sufficient structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 1, 6-8, 15  and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The Examiner respectfully notes that while the entirety of the specification is relevant, a review of the specification shows that the following appears to be most pertinent to the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“securing means” corresponding structure “screw”
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
Claims 1, 4-5, 8, 11-12, 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Keisuke (WO 2014/147681) in view of Refai et al (US 2017/0092619) and further in view of Coteus et al (US 2019/0200485).
Regarding Claim 1, Keisuke (In Figs 4-9) discloses  
a substrate (103), at least two heat sources (104/105) over the substrate; 
a plurality of physically separate securing means (113) coupled to the printed circuit board (Fig 4).
a plurality of physically separate segment loading arms (123), (each leg parts 123 are physically separate and not in direct contact with each other), (Fig 4), 
wherein at least one segment loading arm extends from each of the plurality of physically separate securing means (113), (Fig 4); and
 a segmented heatsink (120/121) secured to the printed circuit board (103) by at least a portion of the plurality of physically separate segment loading arms and at least a portion of the plurality of physically separate securing means (Fig 4), wherein the segmented heatsink has at least two independent heatsink segments that apply a different load on a corresponding heat source, wherein each heatsink segment (120/121) corresponds to a least one heat source (104/105) and configured to draw heat from the corresponding heat source (Fig 4), wherein at least two independent heatsink segments (120/121) share at least one securing means (113) from the plurality of physically separate securing means (Fig 4).
However Keisuke does not disclose a printed circuit board; a substrate, 
wherein the substrate is over the printed circuit board; a plurality of securing means coupled to the printed circuit board.
Instead Refai (In Fig 1) teaches a printed circuit board (136); a substrate (112), 

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai with a printed circuit board and a substrate with substrate over the printed circuit board to benefit from enabling communication of the IC dies with the PCB (Refai, ¶ 36, 12-18).
However Keisuke as modified does not disclose wherein the segmented heatsink has at least two independent heatsink segments that apply a different load on a corresponding heat source.
Instead Coteus (In Figs 2-3) teaches wherein the segmented heatsink (200) has at least two independent heatsink segments (204) that apply a different load on a corresponding heat source (¶ 14, II. 11-29).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai and further with Coteus with each heatsink segment applying different load on corresponding heat source to benefit from providing substantial beneficial technical effects such as cost effective cooling of both high and lower power components and reworkability of the circuit board (Coteus, ¶ 6, II. 1-4, ¶ 7, II. 1-3).
Regarding Claim 4, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke as modified does not disclose wherein each heatsink segment applies a different load on a corresponding heat source.
	Instead Coteus (In Figs 2-3) teaches wherein each heatsink segment (204) applies a different load on a corresponding heat source (¶ 14, II. 11-29).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai and further with Coteus with each heatsink segment applying different load on corresponding heat source to benefit from providing substantial beneficial technical effects such as cost effective cooling of both high and lower power components and reworkability of the circuit board (Coteus, ¶ 6, II. 1-4, ¶ 7, II. 1-3).
Regarding Claim 5, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke (In Figs 4-9) further discloses wherein the at least two heat sources are high powered dies (CPU, ¶ 19, II. 1-3).
Regarding Claim 8, Keisuke (In Fig 4) discloses a method comprising: 
identifying at least two heat sources (104/105) on a substrate (103),  and the at least two heat sources (104/105) are at a different height (T1/T2) relative to each other (Fig 9); and
securing a segmented heatsink (120/121) to the printed circuit board (103) using a plurality of physically separate securing means (113) coupled to the printed circuit board (Fig 4), and
a plurality of physically separate segment loading arms (123), (each leg parts 123 are physically separate and not in direct contact with each other), (Fig 4), 
wherein at least one segment loading arm (123) extends from each of the plurality of physically separate securing means (113), wherein at least one segment loading arm extends from each of the plurality of physically separate securing means, wherein each heatsink segment (120/121) corresponds to at least one heat source (104/105) and is configured to draw heat from the corresponding heat source (Fig 4), wherein at least two independent heatsink segments (120/121) share at least one securing means (113) from the plurality of physically separate securing means (Fig 4).
However Keisuke does not disclose wherein the substrate is over a printed circuit board. 
Instead Refai teaches (In Fig. 1A) wherein the substrate (112) is over a printed circuit board (136). 
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai with a printed circuit board and a substrate with substrate over the printed circuit board to benefit from enabling communication of the IC dies with the PCB (Refai, ¶ 36, 12-18).
However Keisuke as modified does disclose wherein the segmented heatsink has at least two independent heatsink segments that apply a different load on a corresponding heat source.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai and further with Coteus with each heatsink segment applying different load on corresponding heat source to benefit from providing substantial beneficial technical effects such as cost effective cooling of both high and lower power components and reworkability of the circuit board (Coteus, ¶ 6, II. 1-4, ¶ 7, II. 1-3).
Regarding Claim 11, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 8, however Keisuke as modified does not disclose wherein each heatsink segment applies a different load on a corresponding heat source.
	Instead Coteus (In Figs 2-3) teaches wherein each heatsink segment (204) applies a different load on a corresponding heat source (¶ 14, II. 11-29)
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai and further with Coteus with each heatsink segment applying different load on corresponding heat source to benefit from providing substantial beneficial technical effects such as cost effective cooling of both high and lower power components and reworkability of the circuit board (Coteus, ¶ 6, II. 1-4, ¶ 7, II. 1-3).
Regarding Claim 12, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 8, however Keisuke (In Figs 4-9) further discloses wherein the at least two heat sources (104/105) are high powered die (CPU, ¶ 19, II. 1-3)
Regarding Claim 21, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke (In Figs 4-9) further discloses wherein a specific independent heatsink segment (120) from the at least two independent heatsink segments (120/121) is coupled to at least one specific segment loading arm (123) from the plurality of physically separate segment loading arms (123), wherein the at least one specific 
Regarding Claim 22, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke (In Figs 4-9) further discloses wherein at least a portion of the plurality of physically separate segment loading arms (123) create an applied load on the least two heat sources (104/105).
Regarding Claim 23, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke (In figs 4-9) further discloses wherein the at least two independent heatsink segments (120/121) are structurally isolated from each other (Fig 4).
Regarding Claim 24, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke (In figs 4-9) further discloses wherein each of the plurality of physically separate segment loading arms (123) extend from a specific securing means (113) from the plurality of physically separate securing means (113) to the segmented heatsink (120/121), (Fig 4).
Claims 3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Keisuke in view of Refai further in view of Coteus and further in view of Imazato et al (US 2010/0091462).
Regarding Claim 3, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke as modified does not disclose wherein the at least two heat sources are less than two millimeters apart but physically separate from each other.
	Instead Imazato (In Fig 1) teaches wherein the at least two heat sources (2/3) are two millimeters apart but physically separate from each other (¶ 13, II. 1-10). 
Examiner note: While Imazato teaches or suggest wherein the two electronic devices placed 2 mm apart, however Imazato does not explicitly teach or suggest wherein the two electronic devices are or could be less than 2 mm apart. 

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai further with Coteus and further with Imazato with electronic devices less than 2 millimeters apart to benefit from suppressing noise for avoiding the propagation of clock signal harmonic noise dielectric between electrodes (Imazato, ¶ 1, II. 7-11, ¶ 13, II. 1-4). 
Regarding Claim 10, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 8, however Keisuke as modified does not disclose wherein the at least two heat sources are less than two millimeters apart.
	Instead Imazato (In Fig 1) teaches wherein the at least two heat sources (2/3) are two millimeters apart (¶ 13, II. 1-10). 
Examiner note: While Imazato teaches or suggests wherein the two electronic devices placed 2 mm apart, however Imazato does not explicitly teach or suggest wherein the two electronic devices are or could be less than 2 mm apart. 
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to place two electronic devices less than 2 mm apart, since Imazato in [0013] describes the distance between two electronic devices depending on other variables such as dimensions of the electronic device among other factors, however it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai further with Coteus and further with Imazato with electronic devices less than 2 .
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Keisuke in view of Refai further in view of Coteus and further in view of Sri et al (US 2015/0000868).
Regarding Claim 6, Keisuke in view of Refai and further in view of Coteus discloses the limitations of claim 1, however Keisuke as modified does not disclose wherein a height of the plurality of physically separate securing means is less than a height of the at least two heat sources.
	Instead Sri (In Fig 4) teaches wherein a height (height from bottom surface stiffener plate 414 to top surface of the screws) of the plurality of securing means is less than a height (height from bottom surface of stiffener plated 414 to the to surface of processor and memory module 401 and 412) of the at least two heat sources (See Fig 4, a height of the screws being less than the height of processor and memory module).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai further with Coteus and further with Sri with securing means to secure segmented heatsink to PCB with a height of the securing means be less than a height two heat sources to benefit from providing heat sink mounting methods that decouple the circuit board from a thermomechanical driven deformation, induced by thermal or power cycles, while maintaining required linear shock robustness (Sri, ¶ 2, II. 3-7).
Regarding Claim 7, Keisuke in view of Refai further in view of Coteus and further in view of Sri discloses the limitations of claim 6, however Sri further (In Fig 4) further teaches wherein a number of the plurality of physically separate securing means (405) is equal to or less than twice an amount of the at least two heat sources (heat sources on the ceramic substrate 402) on the substrate (402).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Keisuke in view of Coteus.
Regarding Claim 15, Keisuke (In Fig 4) discloses a segmented heatsink (120/121) configured to extend over at least two heat sources (104/105), the segmented heatsink comprising: 

 a plurality of physically separate segment loading arms (123), (each leg parts 123 are physically separate and not in direct contact with each other), (Fig 4), 
 wherein at least one segment loading arm (123) extends from each of the plurality of physically separate securing means (113); and 
at least two structurally independent heatsink segments (120/121) supported by at least two segment loading arms (123/123) from the plurality of physically separate segment loading arms (123), 
wherein each heatsink segment (120/121) corresponds to at least one heat source (104/105) from the at least two heat sources (104/105) and is configured to remove heat from the corresponding at least one heat source (104/105),
wherein at least two independent heat sink segments (120/121) share at least one securing means (113) from the plurality of physically separate securing means (113) and the at least two heat sources (104/105) are at a different height (T1/T2, Fig 9).
However Keisuke does not disclose wherein each of the at least two heatsink segments applies a different load on the corresponding at least one heat source.
Instead Coteus (In Figs 2-3) teaches wherein each of the at least two heatsink segment (204) applies a different load on the corresponding at least one heat source (¶ 14, II. 11-29).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Refai and further with Coteus with each heatsink segment applying different load on corresponding heat source to benefit from providing substantial beneficial technical effects such as cost effective cooling of both high and lower power components and reworkability of the circuit board (Coteus, ¶ 6, II. 1-4, ¶ 7, II. 1-3).
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Keisuke in view of Coteus and further in view of Imazato.
Regarding Claim 17, Keisuke in view of Coteus discloses the limitations of claim 15, however Keisuke as modified does not disclose wherein the at least two structurally independent  heatsink segments are less than two millimeters apart.
	Instead Imazato (In Fig 1) teaches wherein the at least two structurally independent heat sources (2/3) are two millimeters apart (¶ 13, II. 1-10). 
Examiner note: While Imazato teaches or suggest wherein the two electronic devices placed 2 mm apart, however Imazato does not explicitly teach or suggest wherein the two electronic devices are or could be less than 2 mm apart. 
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to place two electronic devices less than 2 mm apart, since Imazato in [0013] describes the distance between two electronic devices depending on other variables such as dimensions of the electronic device among other factors, however it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Keisuke with Coteus and further with Imazato with electronic devices less than 2 millimeters apart to benefit from suppressing noise for avoiding the propagation of clock signal harmonic noise dielectric between electrodes (Imazato, ¶ 1, II. 7-11, ¶ 13, II. 1-4).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835